 



Exhibit 10.2
STOCKHOLDER AGREEMENT
BETWEEN
MERRILL LYNCH & CO., INC.
AND
NEW BOISE, INC.
DATED AS OF FEBRUARY 15, 2006

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
            ARTICLE I

 
            DEFINITIONS

 
           
Section 1.1
  Certain Defined Terms     1  
Section 1.2
  Other Defined Terms     7  
Section 1.3
  Other Definitional Provisions     7  
Section 1.4
  Methodology for Calculations     8  
 
            ARTICLE II

 
            SHARE OWNERSHIP

 
           
Section 2.1
  Acquisition of Additional New BlackRock Capital Stock     8  
Section 2.2
  Prohibition of Certain Communications and Actions     9  
Section 2.3
  Purchases of Additional Securities     11  
Section 2.4
  New BlackRock Share Repurchases     11  
 
            ARTICLE III

 
            TRANSFER RESTRICTIONS

 
           
Section 3.1
  General Transfer Restrictions     12  
Section 3.2
  Restrictions on Transfer     12  
Section 3.3
  Right of Last Refusal     13  
Section 3.4
  Legend on Securities     14  
Section 3.5
  Change of Control     15  
 
            ARTICLE IV

 
            CORPORATE GOVERNANCE

 
           
Section 4.1
  Composition of the Board     15  
Section 4.2
  Vote Required for Board Action; Board Quorum     16  
Section 4.3
  Committees     18  
Section 4.4
  Certificate of Incorporation and Bylaws to be Consistent     19  
Section 4.5
  Information Rights     19  
Section 4.6
  Voting Agreements     21  
Section 4.7
  Related Party Transactions     21  

i



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE V

 
            NON-COMPETITION

 
            Section 5.1 Non-Competition     22  
 
            ARTICLE VI

 
            MISCELLANEOUS

 
           
Section 6.1
  Conflicting Agreements     27  
Section 6.2
  Termination     27  
Section 6.3
  Ownership Information     27  
Section 6.4
  Savings Clause     27  
Section 6.5
  Amendment and Waiver     27  
Section 6.6
  Severability     28  
Section 6.7
  Entire Agreement     28  
Section 6.8
  Successors and Assigns     28  
Section 6.9
  Counterparts     28  
Section 6.10
  Remedies     28  
Section 6.11
  Notices     29  
Section 6.12
  Governing Law; Consent to Jurisdiction     29  
Section 6.13
  Interpretation     30  
Section 6.14
  Effectiveness     30  

ii



--------------------------------------------------------------------------------



 



STOCKHOLDER AGREEMENT
          STOCKHOLDER AGREEMENT dated as of February 15, 2006 between New Boise,
Inc., a Delaware corporation (“New BlackRock”) and Merrill Lynch & Co., Inc., a
Delaware corporation (“Merrill Lynch”).
          WHEREAS, New BlackRock, BlackRock, Inc., a Delaware corporation, and
Merrill Lynch are parties to a Transaction Agreement, dated as of February___,
2006 (the “Transaction Agreement”), pursuant to and subject to the terms and
conditions of which, among other things, Merrill Lynch will contribute to New
BlackRock all of its interest in certain of its Controlled Affiliates in
consideration for shares of Capital Stock of New BlackRock;
          WHEREAS, upon the closing under the Transaction Agreement (the
“Closing”), Merrill Lynch will Beneficially Own (as defined herein), directly
and/or through its Subsidiaries (as defined herein), up to 45% of the issued and
outstanding New BlackRock Class A Common Stock (as defined herein) and
additional non-voting shares of New BlackRock Capital Stock (as defined herein);
          WHEREAS, it is a condition to the obligations of each of New BlackRock
and Merrill Lynch to consummate the transactions contemplated by the Transaction
Agreement that this Agreement shall have been duly executed and delivered by New
BlackRock and Merrill Lynch; and
          WHEREAS, the parties hereto desire to enter into this Agreement to
establish certain arrangements with respect to the shares of New BlackRock
Common Stock to be Beneficially Owned by Merrill Lynch following the Closing, as
well as restrictions on certain activities in respect of New BlackRock Capital
Stock, corporate governance and other related corporate matters;
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and obligations hereinafter set forth, the parties hereto hereby agree
as follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Certain Defined Terms. As used herein, the following terms
shall have the following meanings:
          “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person; provided,
however, that solely for purposes of this Agreement, notwithstanding anything to
the contrary set forth herein, neither New BlackRock nor any of its Controlled
Affiliates shall be deemed to be a Subsidiary or Affiliate of Merrill Lynch
solely by virtue of the Beneficial Ownership by Merrill Lynch of New BlackRock
Capital Stock, the election of Directors nominated by Merrill Lynch to the
Board, the election of any other Directors nominated by the Board or any other
action taken by Merrill Lynch in

 



--------------------------------------------------------------------------------



 



accordance with the terms and conditions of, and subject to the limitations and
restrictions set forth on such Person in, this Agreement (and irrespective of
the characteristics of the aforesaid relationships and actions under applicable
law or accounting principles).
          “Agreement” means this Stockholder Agreement as it may be amended,
supplemented, restated or modified from time to time.
          “Beneficial Ownership” by a Person of any securities includes
ownership by any Person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares (i) voting
power which includes the power to vote, or to direct the voting of, such
security; and/or (ii) investment power which includes the power to dispose, or
to direct the disposition, of such security; and shall otherwise be interpreted
in accordance with the term “beneficial ownership” as defined in Rule 13d-3
adopted by the Commission under the Exchange Act; provided that for purposes of
determining Beneficial Ownership, a Person shall be deemed to be the Beneficial
Owner of any securities which may be acquired by such Person pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options, or otherwise (irrespective of
whether the right to acquire such securities is exercisable immediately or only
after the passage of time, including the passage of time in excess of 60 days,
the satisfaction of any conditions, the occurrence of any event or any
combination of the foregoing), except that in no event will Merrill Lynch be
deemed to Beneficially Own any securities which it has the right to acquire
pursuant to Section 2.3 unless, and then only to the extent that, it shall have
actually exercised such right. For purposes of this Agreement, a Person shall be
deemed to Beneficially Own any securities Beneficially Owned by its Affiliates
(including as Affiliates for this purpose its officers and directors only to the
extent they would be Affiliates solely by reason of their equity interest) or
any Group of which such Person or any such Affiliate is or becomes a member;
provided, however, that securities Beneficially Owned by Merrill Lynch shall not
include, for any purpose under this Agreement, any Voting Securities or other
securities held by such Person and its Affiliates in trust, managed, brokerage,
custodial, nominee or other customer accounts; in trading, inventory, lending or
similar accounts of such Person and Affiliates of such Person which are
broker-dealers or otherwise engaged in the securities business; or in pooled
investment vehicles sponsored, managed and/or advised or subadvised by such
Person and its Affiliates except, if they Beneficially Own more than 25% of the
ownership interests in a pooled investment vehicle, to the extent of their
ownership interests therein; provided that in each case, such securities were
acquired in the ordinary course of business of their securities business and not
with the intent or purpose of influencing control of New BlackRock or avoiding
the provisions of this Agreement. The term “Beneficially Own” shall have a
correlative meaning.
          “Board” means the Board of Directors of New BlackRock.
          “Business Day” shall mean any day that is not a Saturday, a Sunday or
other day on which banks are required or authorized by law to be closed in New
York, New York.
          “By-Laws” means the By-Laws of New BlackRock, as amended or
supplemented from time to time.

2



--------------------------------------------------------------------------------



 



          “Capital Stock” means, with respect to any Person at any time, any and
all shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.
          A “Change of Control of Merrill Lynch” shall be deemed to occur when
the Board of Directors of Merrill Lynch determines that a Change in Control of
Merrill Lynch has occurred, as a Change in Control of Merrill Lynch may be
defined from time to time by the Board of Directors of Merrill Lynch; provided,
however, that at a minimum, a Change in Control of Merrill Lynch shall, without
any action by the Board of Directors of Merrill Lynch, be deemed to occur if:
          (i) any Person, excluding employee benefit plans of Merrill Lynch, is
or becomes the Beneficial Owner, directly or indirectly, of securities of
Merrill Lynch representing a majority of the combined voting power of Merrill
Lynch’s then outstanding securities;
          (ii) Merrill Lynch consummates a merger, consolidation, share
exchange, division or other reorganization or transaction of Merrill Lynch (a
“Fundamental Transaction”) with any other corporation, other than a Fundamental
Transaction that results in the voting securities of Merrill Lynch outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least a majority of the combined voting power immediately after such
Fundamental Transaction of (A) Merrill Lynch’s outstanding securities, (B) the
surviving entity’s outstanding securities, or (C) in the case of a division, the
outstanding securities of each entity resulting from the division;
          (iii) the shareholders of Merrill Lynch approve a plan of complete
liquidation or winding-up of Merrill Lynch or an agreement for the sale or
disposition (in one transaction or a series of transactions) of all or
substantially all Merrill Lynch’s assets;
          (iv) as a result of a proxy contest, individuals who prior to the
conclusion thereof constituted the Board of Directors of Merrill Lynch
(including for this purpose any new director whose election or nomination for
election by Merrill Lynch’s shareholders in connection with such proxy contest
was approved by a vote of at least two thirds of the directors then still in
office who were directors prior to such proxy contest) cease to constitute at
least a majority of the Board of Directors of Merrill Lynch (excluding any Board
seat that is vacant or otherwise unoccupied); or
          (v) during any period of twenty-four (24) consecutive months,
individuals who at the beginning of such period constituted the Board of
Directors of Merrill Lynch (including for this purpose any new director whose
election or nomination for election by Merrill Lynch’s shareholders was approved
by a vote of at least two thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board of Directors of Merrill Lynch (excluding any Board
seat that is vacant or otherwise unoccupied).
          “Class A Common Stock” means the shares of Class A Common Stock, par
value $0.01 per share, of New BlackRock and any securities issued in respect
thereof, or in substitution

3



--------------------------------------------------------------------------------



 



therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.
          “Commission” means the United States Securities and Exchange
Commission.
          “control” (including the terms “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly, of the power to direct or
cause the direction of the affairs or management of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or any
other means, or otherwise to control such Person within the meaning of such term
as used in Rule 405 under the Securities Act. For purposes of this definition, a
general partner or managing member of a Person shall always be considered to
control such Person provided, however, that a Person shall not be treated as
having any control over any collective investment vehicle to which it provides
services unless it or an Affiliate has a proprietary economic interest exceeding
25% of the equity interest in such collective investment vehicle.
          “Controlled Affiliate” of any Person means a Person that is directly
or indirectly controlled by such other Person.
          “Director” means any member of the Board (other than any advisory,
honorary or other non-voting member of the Board).
          “Equivalent Securities” means at any time shares of any class of
Capital Stock or other securities or interests of a Person which are
substantially equivalent to the Voting Securities of such Person other than by
reason of not having voting rights, including, for the avoidance of doubt, the
Series A Participating Preferred Stock.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the Commission from time to time
thereunder (or under any successor statute).
          “Fair Market Value” means, as to any securities or other property, the
cash price at which a willing seller would sell and a willing buyer would buy
such securities or property in an arm’s length negotiated transaction without
time constraints. With respect to any securities that are traded on a national
securities exchange or quoted on the Nasdaq National Market or the Nasdaq Small
Cap Market, Fair Market Value shall mean the arithmetic average of the closing
prices of such securities on their principal market for the ten consecutive
trading days immediately preceding the applicable date of determination and with
respect to shares of Series A Participating Preferred Stock shall be the same
price per share as the Fair Market Value per share of the Class A Common Stock.
The Fair Market Value of any property or assets, other than securities described
in the preceding sentence, with an estimated value of less than 1% of the Fair
Market Value of all of the issued and outstanding New BlackRock Capital Stock
shall be determined by the Board (acting through a majority of the Independent
Directors) in its good faith judgment. The Fair Market Value of all other
property or assets shall be determined by an Independent Investment Banking
Firm, selected by a majority of the Independent Directors, whose determination
shall be final and binding on the parties hereto. The fees and expenses of such
Independent Investment Banking Firm shall be paid by New BlackRock.

4



--------------------------------------------------------------------------------



 



          “Group” shall have the meaning assigned to it in Section 13(d)(3) of
the Exchange Act.
          “Independent Director” means any Director who (i) is or would be an
“independent director” with respect to New BlackRock pursuant to Section 303A.02
of the New York Stock Exchange Listed Company Manual and Section l0A of the
Exchange Act (or any successor provisions) and (ii) was not nominated or
proposed for nomination by or on behalf of, Merrill Lynch, any Significant
Stockholder, or any Affiliates or Designated Directors of Merrill Lynch or a
Significant Stockholder.
          “Independent Investment Banking Firm” means an investment banking firm
of nationally recognized standing that in the reasonable judgment of the Person
or Persons engaging such firm, taking into account any prior relationship with
Merrill Lynch, any Significant Stockholder or New BlackRock, is independent of
such Person or Persons.
          “Ownership Cap” means, at any time of determination, with respect to
Merrill Lynch and its Affiliates, each of (i) 49.8 percent of the Total Voting
Power of the Voting Securities of New BlackRock issued and outstanding at such
time (the “Voting Ownership Cap”) and (ii) 49.8 percent of the sum of the Voting
Securities and the Series A Participating Preferred Stock of New BlackRock
issued and outstanding at such time and issuable upon the exercise of any
options or other rights outstanding at that time which, if exercised, would
result in the issuance of additional Voting Securities or Series A Participating
Preferred Stock (the “Total Ownership Cap”).
          “Ownership Percentage” means, with respect to any Person, at any time,
the quotient, expressed as a percentage, of (i) with respect to the Voting
Ownership Cap (A) the Total Voting Power of all Voting Securities of another
Person Beneficially Owned by such Person and its Affiliates divided by (B) the
Total Voting Power of all Voting Securities of such other Person issued and
outstanding at that time and (ii) with respect to the Total Ownership Cap,
(A) the Total Voting Power of all Voting Securities and the total number of
Equivalent Securities of another Person Beneficially Owned by such Person and
its Affiliates divided by (B) the Total Voting Power of all Voting Securities
and the total number of Equivalent Securities of such other Person issued and
outstanding at that time and issuable upon the exercise of any options or other
rights outstanding at that time which, if exercised, would result in the
issuance of additional Voting Securities or Equivalent Securities.
          “Ownership Threshold” means, at any time of determination, with
respect to Merrill Lynch and its Affiliates, 20 percent of the Total Voting
Power of the Voting Securities of New BlackRock issued and outstanding at such
time.
          “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, other entity, government or any agency or
political subdivision thereof or any Group comprised of two or more of the
foregoing.
          “Restricted Person” means each of the entities (and their successors)
set forth in that certain letter to be delivered by Merrill Lynch prior to the
fifth anniversary of the Closing

5



--------------------------------------------------------------------------------



 



who Merrill Lynch considers to be the nine organizations most competitive with
its overall business; provided, that not more than once in any 12 month period
thereafter, Merrill Lynch may, with the consent of a majority of the Independent
Directors, which consent, subject to applicable fiduciary duties, shall not be
unreasonably withheld, amend such letter; provided, further, that at no time may
more than nine entities (together with their Affiliates) be Restricted Persons.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission from time to time thereunder
(or under any successor statute).
          “Series A Participating Preferred Stock” means the Series A
Participating Preferred Stock, par value $.01 per share, of New BlackRock and
any securities issued in respect thereof, or in substitution therefor, or in
substitution therefor in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.
          “Significant Stockholder” means, at any time of determination, any
Person other than Merrill Lynch and its Affiliates that Beneficially Owns
20 percent or more of the Total Voting Power of the Voting Securities of New
BlackRock issued and outstanding at such time.
          “Subsidiary” means, with respect to any Person, any corporation or
other organization, whether incorporated or unincorporated, (i) of which such
Person or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting or similar
interests in such partnership), or (ii) at least a majority of the securities or
other interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.
          “Total Voting Power” means the total number of votes entitled to be
cast by the holders of the outstanding Capital Stock and any other securities
entitled, in the ordinary course, to vote on matters put before the holders of
the Capital Stock generally.
          “Transfer” means, directly or indirectly, to sell, transfer, assign,
pledge, encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Capital Stock or any interest in any Capital
Stock; provided, however, that a merger, amalgamation, plan of arrangement or
consolidation or similar business combination transaction in which Merrill Lynch
is a constituent corporation (or otherwise a party including, for the avoidance
of doubt, a transaction pursuant to which a Person acquires all or a portion of
Merrill Lynch’s outstanding Capital Stock, whether by tender or exchange offer,
by share exchange, or otherwise) shall not be deemed to be the Transfer of any
New BlackRock Capital Stock Beneficially Owned by Merrill Lynch, provided that
the primary purpose of any such transaction is not to avoid the provisions of
this Agreement and that the

6



--------------------------------------------------------------------------------



 



successor or surviving person to such a merger, amalgamation, plan of
arrangement or consolidation or similar business combination transaction, if not
Merrill Lynch, expressly assumes all obligations of Merrill Lynch under this
Agreement. For purposes of this Agreement, the term Transfer shall include the
sale of an Affiliate of Merrill Lynch or Merrill Lynch’s interest in an
Affiliate which Beneficially Owns New BlackRock Capital Stock unless such
Transfer is in connection with a merger, amalgamation, plan of arrangement or
consolidation or similar business combination transaction referred to in the
first proviso of the previous sentence.
          “Voting Securities” means at any time shares of any class of Capital
Stock or other securities or interests of a Person which are then entitled to
vote generally, and not solely upon the occurrence and during the continuation
of certain specified events, in the election of Directors or Persons performing
a similar function with respect to such Person, and any securities convertible
into or exercisable or exchangeable at the option of the holder thereof for such
shares of Capital Stock.
          Section 1.2 Other Defined Terms. The following terms shall have the
meanings defined for such terms in the Sections set forth below:

     
TERM
  SECTION
Additional New BlackRock Stock Purchase
  Section 2.3
Closing
  Preamble
DGCL
  Section 1.4
Final Transfer Notice
  Section 3.2
Initial Transfer Notice
  Section 3.2(b)
Last Look Price
  Section 3.2(b)
Litigation
  Section 6.11(a)
Management Designee
  Section 4.1(a)
Merrill Lynch
  Preamble
Merrill Lynch Designee
  Section 4.1(a)
Merrill Lynch Restricted Activities
  Section 5.1(a)
New BlackRock
  Preamble
New BlackRock Party
  Section 3.3(a)
New BlackRock Restricted Activities
  Section 5.1(a)
Prohibited Actions
  Section 2.2(h)
Related Person
  Section 4.7
Significant Stockholder Designee
  Section 4.1(a)
Stock Issuance
  Section 2.3
Transaction Agreement
  Preamble
Transferring Party
  Section 3.2(b)

          Section 1.3 Other Definitional Provisions. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Article and Section references are to this Agreement unless
otherwise specified.
          The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

7



--------------------------------------------------------------------------------



 



          Section 1.4 Methodology for Calculations. For purposes of calculating
the number of outstanding shares of New BlackRock Capital Stock or Voting
Securities and the number of shares of New BlackRock Capital Stock or Voting
Securities Beneficially Owned by any Person as of any date, any shares of New
BlackRock Capital Stock or Voting Securities held in New BlackRock’s treasury or
belonging to any Subsidiaries of New BlackRock which are not entitled to be
voted or counted for purposes of determining the presence of a quorum pursuant
to Section 160(c) of the Delaware General Corporation Law (or any successor
statute (the “DGCL”)) shall be disregarded.
ARTICLE II
SHARE OWNERSHIP
          Section 2.1 Acquisition of Additional New BlackRock Capital Stock.
          (a) Except as provided in paragraph (b) below Merrill Lynch covenants
and agrees with New BlackRock that it shall not, and shall not permit any of its
Affiliates to, directly or indirectly, acquire, offer or propose to acquire or
agree to acquire, whether by purchase, tender or exchange offer, through the
acquisition of control of another Person (whether by way of merger,
consolidation or otherwise), by joining a partnership, syndicate or other Group
or otherwise, the Beneficial Ownership of any additional New BlackRock Capital
Stock, if after giving effect to such acquisition or action, it would
Beneficially Own New BlackRock Capital Stock representing more than its Voting
Ownership Cap or Total Ownership Cap.
          (b) Notwithstanding the foregoing, the acquisition (whether by merger,
consolidation, exchange of equity interests, purchase of all or part of the
equity interests or assets or otherwise) by Merrill Lynch or an Affiliate
thereof of any Person that Beneficially Owns New BlackRock Capital Stock, or the
acquisition of New BlackRock Capital Stock in connection with securing or
collecting a debt previously contracted in good faith in the ordinary course of
Merrill Lynch’s or such Affiliate’s banking, brokerage or securities business,
shall not constitute a violation of its Ownership Cap; provided that (i) the
primary purpose of any such transaction is not to avoid the provisions of this
Agreement, including its Ownership Cap, and (ii) in the case of an acquisition
of another Person, it uses reasonable best efforts to negotiate terms in
connection with the relevant acquisition agreement requiring such other Person
to divest itself of sufficient New BlackRock Capital Stock it Beneficially Owns
so that its Voting Ownership Cap and its Total Ownership Cap would not be
exceeded pro forma for the acquisition, with such divestiture to be effected
concurrently with, or as promptly as practicable following, the consummation of
such acquisition (but in no event more than 120 days following such
consummation, or such longer period not in excess of 243 days following such
consummation as may be necessary due to the possession of material non-public
information or so that neither it nor any of its Affiliates incurs any liability
under Section 16(b) of the Exchange Act if, for purposes of Section 16(b), they
have not acquired Beneficial Ownership of any other shares of New BlackRock
Capital Stock or derivatives thereof after the date of the transaction that
resulted in Merrill Lynch exceeding its Ownership Cap) and the successor or
surviving Person to such transaction, if not Merrill Lynch or such Affiliate,
expressly assumes all obligations of Merrill Lynch or such Affiliate, as the
case may be, under this Agreement; and provided, further, that the provisions of
paragraph (c) below are complied with.

8



--------------------------------------------------------------------------------



 



          (c) (i) If at any time Merrill Lynch and any of its Affiliates
Beneficially Own in the aggregate New BlackRock Capital Stock representing more
than its Voting Ownership Cap or Total Ownership Cap, then Merrill Lynch shall,
as soon as is reasonably practicable (but in no event longer than 120 days after
its Ownership Percentage first exceeds its Voting Ownership Cap or Total
Ownership Cap or such longer period not in excess of 243 days following such
consummation as may be necessary due to the possession of material non-public
information or so that neither it nor any of its Affiliates incurs any liability
under Section 16(b) of the Exchange Act if, for purposes of Section 16(b), they
have not acquired Beneficial Ownership of any other shares of New BlackRock
Capital Stock or derivatives thereof after the date of the transaction that
resulted in Merrill Lynch exceeding its Ownership Cap) Transfer (in any manner
that would be permitted by Section 3.2(b) after the lapse of any minimum holding
period) a number of shares of New BlackRock Capital Stock sufficient to reduce
the amount of New BlackRock Capital Stock Beneficially Owned by it and its
Affiliates to an amount representing not greater than its Ownership Cap.
               (i) Notwithstanding any other provision of this Agreement, in no
event may Merrill Lynch or any of its Affiliates, directly or indirectly,
including through any agreement or arrangement, exercise any voting rights,
during the term of this Agreement, in respect of any New BlackRock Capital Stock
Beneficially Owned by it and its Affiliates representing in excess of its Voting
Ownership Cap.
          (d) Any additional New BlackRock Capital Stock acquired and
Beneficially Owned by Merrill Lynch or any of its Affiliates following the
Closing shall be subject to the restrictions contained in this Agreement as
fully as if such shares of New BlackRock Capital Stock were acquired by it at or
prior to the Closing.
          (e) Notwithstanding Section 2.1(a), Merrill Lynch shall not and shall
cause its Affiliates not to acquire Beneficial Ownership of any shares of New
BlackRock Capital Stock from any Person other than New BlackRock or a
Significant Stockholder (other than pursuant to an acquisition effected in a
manner contemplated by Section 2.1(b)) if after giving effect to such
acquisition Merrill Lynch, together with its Affiliates, would Beneficially Own
New BlackRock Capital Stock representing more than 90 percent of its Voting
Ownership Cap.
          Section 2.2 Prohibition of Certain Communications and Actions. From
and after the Closing, Merrill Lynch shall not and shall cause its Affiliates
and its and their directors officers and other agents not to (w) solicit, seek
or offer to effect, or effect, (x) negotiate with or provide any information to
the Board, any director or officer of New BlackRock, any stockholder of New
BlackRock, any employee or union or other labor organization representing
employees of New BlackRock or any other Person with respect to, (y) make any
statement or proposal, whether written or oral, either alone or in concert with
others, to the Board, any director or officer of New BlackRock or any
stockholder of, any employee or union or other labor organization representing
employees of New BlackRock or any other Person with respect to, or (z) make any
public announcement (except as required by law in respect of actions permitted
hereby) or proposal or offer whatsoever (including, but not limited to, any
“solicitation” of “proxies” as such terms are defined or used in Regulation 14A
under the Exchange Act) with respect to:

9



--------------------------------------------------------------------------------



 



          (a) any acquisition, offer to acquire, or agreement to acquire,
directly or indirectly, by purchase or any other action the purpose or result of
which would be to Beneficially Own (i) New BlackRock Capital Stock or Voting
Stock of any successor to or person in control of New BlackRock in an amount
which, when added to any other New BlackRock Capital Stock then Beneficially
Owned by Merrill Lynch and any of its Affiliates would cause the total amount of
New BlackRock Voting Securities Beneficially Owned by Merrill Lynch to exceed
its Voting Ownership Cap or Total Ownership Cap, (ii) any equity securities of
any Controlled Affiliate of New BlackRock, (in each case except to the extent
such acquisition, offer or agreement would be permissible under Section 2.1),
          (b) any form of business combination or similar or other extraordinary
transaction involving New BlackRock or any Controlled Affiliate thereof,
including, without limitation, a merger, tender or exchange offer or sale of any
substantial portion of the assets of New BlackRock or any Controlled Affiliate
of New BlackRock,
          (c) any form of restructuring, recapitalization or similar transaction
with respect to New BlackRock or any Controlled Affiliate of New BlackRock,
          (d) any purchase of any assets, or any right to acquire any asset
(through purchase, exchange, conversion or otherwise), of New BlackRock or any
Controlled Affiliate of New BlackRock, other than investment assets of New
BlackRock or any Controlled Affiliate of New BlackRock in the ordinary course of
its banking, brokerage or securities business and other than an insubstantial
portion of such assets in the ordinary course of business, the proviso to
Section 4.6(a),
          (e) being a member of a Group for the purpose of acquiring, holding or
disposing of any shares of New BlackRock Capital Stock or any Controlled
Affiliate of New BlackRock,
          (f) selling any share of New BlackRock Capital Stock in an unsolicited
tender offer that is not opposed by the Board,
          (g) any proposal to seek representation on the Board except as
contemplated by this Agreement or, other than as permitted by the proviso to
Section 4.6(a) of this Agreement, any proposal to seek to control or influence
the management, Board or policies of New BlackRock or any Controlled Affiliate
of New BlackRock, or
          (h) encourage, join, act in concert with or assist (including, but not
limited to, providing or assisting in any way in the obtaining of financing for,
or acting as a joint or co-bidder with) any third party to do any of the
foregoing (the actions referred to in the foregoing provisions of this sentence
being referred to as “Prohibited Actions”). If at any time Merrill Lynch or any
Affiliate thereof is approached by any Person requesting Merrill Lynch or any
Affiliate to instigate, encourage, join, act in concert with or assist any
Person in a Prohibited Action involving the assets, businesses or securities of
New BlackRock or any of its Controlled Affiliates or any other Prohibited
Actions, Merrill Lynch will promptly inform New BlackRock of the nature of such
contact and the parties thereto.

10



--------------------------------------------------------------------------------



 



Nothing in this Section 2.2 shall limit the ability of any Director, including
any Merrill Lynch Designee, to vote in his or her capacity as a Director in such
manner as he or she sees fit.
          Section 2.3 Purchases of Additional Securities. From and after the
Closing, at any time that New BlackRock effects an issuance (a “Stock Issuance”)
of additional Voting Securities or Equivalent Securities other than in
connection with any employee restricted stock, stock option, incentive or other
benefit plan to any Person or Persons other than Merrill Lynch or any Affiliate
thereof, Merrill Lynch shall, subject to Section 2.1, have the right to purchase
from New BlackRock (in each instance, an “Additional New BlackRock Stock
Purchase”) (i) additional shares of Series A Participating Preferred Stock such
that following such Stock Issuance and such purchase Merrill Lynch and its
Affiliates will Beneficially Own shares and/or other securities representing the
lesser of (A) the lesser of Merrill Lynch’s Voting Ownership Cap and its Total
Ownership Cap and (B) the same Ownership Percentage of Merrill Lynch’s Voting
Ownership Cap and Total Ownership Cap as they Beneficially Owned immediately
prior to such Stock Issuance and (ii) if the total of all Stock Issuances
including the Stock Issuance in question since the Closing has the effect, after
taking into account any repurchases of New BlackRock Capital Stock by New
BlackRock since the Closing and any Transfers of New Boise Capital Stock by
Merrill Lynch and its Affiliates in accordance with Section 3.2(b)(i) or (ii),
of decreasing the Total Voting Power of New BlackRock Capital Stock issued and
outstanding after giving effect to such Stock Issuance Beneficially Owned by
Miami and its Affiliates to 90% or less of Merrill Lynch’s Voting Ownership Cap,
additional Voting Securities of the same class or series issued in the Stock
Issuance such that following such Stock Issuance and such purchase Merrill Lynch
and its Affiliates will Beneficially Own shares and/or other securities
representing the lesser of (x) Merrill Lynch’s Voting Ownership Cap and (y) the
same Ownership Percentage of Merrill Lynch’s Voting Ownership Cap as Merrill
Lynch’s and its Affiliates Beneficially Owned immediately prior to such Stock
Issuance. If Merrill Lynch exercises such right within 30 days after the pricing
date of such Stock Issuance and if the purchaser or purchasers of Voting
Securities in such Stock Issuance pays cash in consideration for such
securities, Merrill Lynch shall pay an equal per security amount of cash
consideration in the Additional New BlackRock Stock Purchase following such
Stock Issuance. In all other cases, the price that Merrill Lynch shall pay to
purchase the additional Voting Securities shall be the Fair Market Value per
unit of the class or series of Voting Securities. New BlackRock shall give
Merrill Lynch written notice of any Stock Issuance as far in advance as
practicable and on the date of completion;
          Section 2.4 New BlackRock Share Repurchases. If New BlackRock engages
in any share repurchase program or self-tender that has the effect of causing
Merrill Lynch’s Beneficial Ownership of New BlackRock Capital Stock to exceed
its Voting Ownership Cap or Total Ownership Cap, subject to any restrictions in
the Exchange Act, Merrill Lynch shall, at the request of New BlackRock, promptly
sell such number of shares of New BlackRock Capital Stock to New BlackRock as
shall cause its Beneficial Ownership of New BlackRock Capital Stock not to
exceed its Voting Ownership Cap or Total Ownership Cap.

11



--------------------------------------------------------------------------------



 



ARTICLE III
TRANSFER RESTRICTIONS
          Section 3.1 General Transfer Restrictions. The right of Merrill Lynch
and its Affiliates to Transfer any New BlackRock Capital Stock is subject to the
restrictions set forth in this Article III, and no Transfer of New BlackRock
Capital Stock by Merrill Lynch or any of its Affiliates may be effected except
in compliance with this Article III. Any attempted Transfer in violation of this
Agreement shall be of no effect and null and void, regardless of whether the
purported transferee has any actual or constructive knowledge of the Transfer
restrictions set forth in this Agreement, and shall not be recorded on the stock
transfer books of New BlackRock.
          Section 3.2 Restrictions on Transfer.
          (a) Without the prior written consent of New BlackRock (acting through
a majority of the Independent Directors), during an initial period of three
years following the Closing, Merrill Lynch shall not, and shall not permit its
Affiliates to, Transfer any New BlackRock Capital Stock or agree to Transfer,
directly or indirectly, any New BlackRock Capital Stock; provided that the
foregoing restriction shall not prohibit Merrill Lynch or any of its Affiliates
from Transferring any New BlackRock Capital Stock (i) to New BlackRock pursuant
to Section 2.4 or (ii) to an Affiliate of Merrill Lynch that agrees in writing
with New BlackRock to be bound by this Agreement as fully as if it were an
initial signatory hereto.
          (b) Following the third anniversary of the Closing, Merrill Lynch
shall not, and shall not permit its Affiliates to, Transfer any Beneficially
Owned New BlackRock Capital Stock or agree to Transfer, directly or indirectly,
any Beneficially Owned New BlackRock Capital Stock; provided that the foregoing
restriction shall not be applicable to Transfers:
               (i) to an Affiliate of Merrill Lynch which agrees in writing with
New BlackRock to be bound by this Agreement as fully as if it were an initial
signatory hereto;
               (ii) pursuant to the restrictions of Rule 144 under the
Securities Act applicable to sales of securities by Affiliates of an issuer
(regardless of whether Merrill Lynch is deemed at such time to be an Affiliate
of New BlackRock) to any Person who after giving effect to such Transfer would
not Beneficially Own New BlackRock Capital Stock representing in the aggregate
more than 5% of the Total Voting Power of New BlackRock Capital Stock issued and
outstanding;
               (iii) pursuant to privately negotiated transactions, in each
calendar quarter in an amount not in excess (together with Transfers pursuant to
Section 3.2(b)(ii) and (iv) during such calendar quarter) of 4.5% of the Total
Voting Power of New BlackRock Capital Stock issued and outstanding to any Person
who after giving effect to such Transfer would not Beneficially Own New
BlackRock Capital Stock representing in the aggregate more than 5% of the Total
Voting Power of New BlackRock Capital Stock issued and outstanding; provided,
that Merrill Lynch or the Affiliate proposing to Transfer pursuant to this
Section 3.2(b)(iii) (the “Transferring Party”) promptly provide to New BlackRock
written notice (an “Initial Transfer Notice”), stating such Transferring Party’s
intention to effect such a Transfer, and stating that

12



--------------------------------------------------------------------------------



 



Merrill Lynch will comply with the provisions of Section 3.3 and prior to making
any Transfer or entering into any definitive agreement to do so shall provide to
New BlackRock a further written notice (a “Final Transfer Notice”) stating such
Transferring Party’s intention to effect the specific transfer described therein
(including price and terms (the “Last Look Price”));
               (iv) in each calendar quarter, in an amount not in excess
(together with Transfers pursuant to Section 3.2(b)(ii) and (iii)) of 4.5% of
the Total Voting Power of New BlackRock Capital Stock issued and outstanding,
pursuant to a distribution to the public, registered under the Securities Act,
in which Merrill Lynch uses its commercially reasonable efforts to (A) effect as
wide a distribution of such New BlackRock Capital Stock as is reasonably
practicable, and (B) not knowingly sell New BlackRock Capital Stock to any
Person who after consummation of such offering would have Beneficial Ownership
of New BlackRock Capital Stock representing in the aggregate more than 5% of the
Total Voting Power of New BlackRock Capital Stock; or
               (v) with the prior written consent of a majority of the
Independent Directors.
          (c) If Merrill Lynch wishes or is required to Transfer an amount of
New BlackRock Capital Stock constituting more than 10% of the Total Voting Power
of New BlackRock Capital Stock, Merrill Lynch shall coordinate with New
BlackRock regarding optimizing the manner of distribution and sale of such
shares, including whether such sale should occur through an underwritten
offering and shall cooperate in the marketing of any such offering.
          (d) Merrill Lynch shall reimburse New BlackRock for any fees and
expenses incurred in connection with any Transfer by Merrill Lynch pursuant to
this Section 3.2 (other than any Transfer pursuant to Sections 3.3(a) and
3.3(b)).
          Section 3.3 Right of Last Refusal.
          (a) Upon receipt of a Final Transfer Notice, unless the proposed
Transfer described therein is being made in a tax-free Transfer to a charitable
organization or foundation, New BlackRock will have an irrevocable and
transferable option to purchase all of the New BlackRock Capital Stock subject
to such Final Transfer Notice at the Last Look Price and otherwise on the terms
and conditions described in the Final Transfer Notice. New BlackRock and/or its
transferees (collectively and/or separately, the “New BlackRock Party”) shall,
within 10 Business Days from receipt of the Final Transfer Notice, indicate if
it intends to exercise such option by sending irrevocable written notice of any
such exercise to the Transferring Party, and such New BlackRock Party shall then
be obligated to purchase all such New BlackRock Capital Stock on terms and
conditions no less favorable (other than date of closing) to Transferring Party
than those set forth in the Final Transfer Notice.
          (b) If a New BlackRock Party elects to purchase all of such New
BlackRock Capital Stock, the New BlackRock Party and the Transferring Party
shall be legally obligated to consummate such transaction and shall use their
commercially reasonable efforts to consummate such transaction as promptly as
practicable but in any event within 10 Business Days following the delivery of
such election notice or, if later, 5 Business Days after receipt of all required

13



--------------------------------------------------------------------------------



 




regulatory approvals (but in no event more than 60 days after the delivery of
such election notice).
          (c) If a New BlackRock Party does not elect to purchase all of such
New BlackRock Capital Stock pursuant to this Section 3.3 (or if, having made
such election, does not complete such purchase within the applicable time period
specified in Section 3.3(b)), then the Transferring Party shall be free for a
period of 30 days from the date the election notice was due to be received from
a New BlackRock Party to enter into definitive agreements to Transfer such New
BlackRock Capital Stock in accordance with Section 3.2(b)(ii) for not less than
the Last Look Price; provided that any such definitive agreement provides for
the consummation of such Transfer to take place within nine months from the date
of such definitive agreement and is otherwise on terms not more favorable to the
transferee in any material respect than were contained in the Final Transfer
Notice. In the event that the Transferring Party has not entered into such a
definitive agreement with such 30-day period, or has so entered into such an
agreement but has not consummated the sale of such New BlackRock Capital Stock
within nine months from the date of such definitive agreement, then the
provisions of this Section 3.3 shall again apply, and such Transferring Party
shall not Transfer or offer to Transfer such New BlackRock Capital Stock not so
Transferred without again complying with this Section 3.3, to the extent
applicable.
          (d) Each of the time periods set forth in Section 3.3(a)-(c) above
shall be doubled if the number of shares Merrill Lynch seeks to Transfer (as set
forth in the Final Transfer Notice) exceeds 4.5% of the Total Voting Power of
the New BlackRock Capital Stock issued and outstanding at that time.
          Section 3.4 Legend on Securities.
          (a) Each certificate representing shares of New BlackRock Capital
Stock Beneficially Owned by Merrill Lynch or its Affiliates and subject to the
terms of this Agreement shall bear the following legend on the face thereof:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND CERTAIN OTHER LIMITATIONS SET FORTH IN A CERTAIN STOCKHOLDER
AGREEMENT DATED AS OF          , 2006, AMONG NEW BOISE, INC. (THE “COMPANY”) AND
MERRILL LYNCH & CO, INC., AS THE SAME MAY BE AMENDED FROM TIME TO TIME (THE
“AGREEMENT”), COPIES OF WHICH AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF
THE COMPANY.”
          (b) Upon any acquisition by Merrill Lynch or any of its Affiliates of
additional shares of New BlackRock Capital Stock, Merrill Lynch shall, or shall
cause such Affiliate to, submit the certificates representing such shares of New
BlackRock Capital Stock to New BlackRock so that the legend required by this
Section 3.4 may be placed thereon (if not so endorsed upon issuance).

14



--------------------------------------------------------------------------------



 



          (c) New BlackRock may make a notation on its records or give
instructions to any transfer agents or registrars for New BlackRock Capital
Stock in order to implement the restrictions on Transfer set forth in this
Agreement.
          (d) In connection with any Transfer of shares of Beneficially Owned
New BlackRock Capital Stock, the transferor shall provide New BlackRock with
such customary certificates, opinions and other documents as New BlackRock may
reasonably request to assure that such Transfer complies fully with this
Agreement and with applicable securities and other laws. In connection with any
Transfer pursuant to Section 3.2(b)(ii), (iii) or (iv), New BlackRock shall
remove such portion of the foregoing legend as is appropriate in the
circumstances.
          Section 3.5 Change of Control. Upon a Change of Control of Merrill
Lynch, within the first five years after the Closing, Merrill Lynch (or any
successor Person) shall, (a) within 30 days of such Change of Control, initiate
and thereafter as promptly as practicable (consistent with applicable legal
requirements) Transfer in accordance with the provisions of Sections 3.2 and/or
3.3 of this Agreement (or such other manner as the parties shall have agreed is
optimal in the circumstances and will not result in an “assignment” of any
investment advisory agreements of New BlackRock and its Controlled Affiliates
under the U.S. Investment Advisers Act of 1940) such number of Voting Securities
of New BlackRock as shall be necessary to reduce to 24.9 percent the Total
Voting Power of New BlackRock Capital Stock Beneficially Owned by Merrill Lynch
and its Affiliates immediately after giving effect to such Change of Control or,
at the election of Merrill Lynch, (b) Merrill Lynch shall exchange all of its
shares of Class A Common Stock for shares of Series A Participating Preferred
Stock on the basis of one share of Series A Participating Preferred Stock for
each share of Class A Common Stock so exchanged and shall agree to elect cash
dividends on all such shares, and New BlackRock shall effect such exchange. The
parties shall cooperate in completing and marketing such Transfer, and shall
take into account all relevant considerations, including market conditions, in
determining the timing and manner of such Transfer.
ARTICLE IV
CORPORATE GOVERNANCE
          Section 4.1 Composition of the Board(a) .
          (a) Following the Closing, New BlackRock and Merrill Lynch shall each
use its best efforts to cause the election at each meeting of stockholders of
New BlackRock of such nominees reasonably acceptable to the Board such that
there are no more than 17 Directors; there are four Directors (including at
least one who also is a former senior executive of Miami) who are members of New
BlackRock management (each a “Management Designee”); there are two Directors,
each in a different class, who are individuals designated in writing to New
BlackRock by Merrill Lynch (each, a “Merrill Lynch Designee”); there are two
Directors, each in a different class, who are individuals designated in writing
to New BlackRock by a Person who is a Significant Stockholder and has held such
status since prior to the date of the Transaction Agreement (each, a
“Significant Stockholder Designee”); and the remaining Directors are Independent
Directors.

15



--------------------------------------------------------------------------------



 



          (b) Following the Closing, upon the resignation, retirement or other
removal from office of any Management Designee or Merrill Lynch Designee (i) New
BlackRock or Merrill Lynch, as the case may be, shall be entitled promptly to
designate a replacement Management Designee or Merrill Lynch Designee, as the
case may be, who meets the qualifications of a Director and is reasonably
acceptable to the Board and (ii) New BlackRock and Merrill Lynch shall each use
its best efforts to cause the appointment or election of such replacement
designee as a Director by the other Directors or by the stockholders of New
BlackRock.
          Section 4.2 Vote Required for Board Action; Board Quorum.
          (a) Except as provided in this Section 4.2 and in Section 4.7, any
determination or other action of or by the Board (other than action by unanimous
written consent in lieu of a meeting) shall require the affirmative vote or
consent, at a meeting at which a quorum is present, of a majority of directors
present at such meeting.
          (b) In addition to the requirements of Section 4.2(a), New BlackRock
shall not enter into or effectuate any of the following transactions without the
prior approval of either all of the Independent Directors then in office, or at
least two-thirds of the Directors then in office, at a meeting with respect to
which such transaction was specifically described in a written notice of meeting
called at least two Business Days in advance; provided, however, that if a
Director is not present (for the avoidance of doubt, a Director may attend, and
be counted as present, at a meeting telephonically) at either of two meetings
called and noticed in the foregoing manner to consider such transaction, such
Director shall be deemed, solely for purposes of this Section 4.2(b), not to be
a Director then in office if such Director is not present at the third meeting
called and noticed in the foregoing manner to consider such transaction:
               (i) appointment of a new Chief Executive Officer of New
BlackRock;
               (ii) any merger, consolidation, exchange of shares, issuance of
shares or similar transaction as a result of which a majority of the Total
Voting Power of New BlackRock Capital Stock or the Person surviving such
transaction issued and outstanding immediately after giving effect to such
transaction would be Beneficially Owned by one or more Persons other than
Persons holding a majority of the Total Voting Power of New BlackRock Capital
Stock Issued and outstanding prior to the occurrence of such transaction, or any
sale of all or substantially all of the assets of New BlackRock to any Person;
               (iii) any acquisition, whether by merger, consolidation, exchange
of equity interests, purchase of equity interests or assets or similar
transaction of any Person or business the consolidated net income after taxes of
which for its preceding fiscal year equals or exceeds 20% of New BlackRock’s
consolidated net income after taxes for it preceding fiscal year if such
acquisition involves the current or potential issuance of New BlackRock Capital
Stock constituting more than 10% of the Total Voting Power of New BlackRock
Capital Stock issued and outstanding immediately after completion of such
acquisition;
               (iv) any acquisition, whether by merger, consolidation, exchange
of equity interests, purchase of equity interests or assets or similar
transaction of any Person or

16



--------------------------------------------------------------------------------



 



business constituting a line of business that is materially different from the
lines of business New BlackRock and its Controlled Affiliates are engaged in
immediately prior to such acquisition if such acquisition involves consideration
in excess of 10% of the total assets of New BlackRock on a consolidated basis;
               (v) except for repurchases pursuant to the terms of this
Agreement, any repurchase by New BlackRock or any Subsidiary of New BlackRock of
shares of New BlackRock Capital Stock such that after giving effect to such
repurchase New BlackRock and its Subsidiaries shall have repurchased more than
10% of the Total Voting Power of New BlackRock Capital Stock within the 12-month
period ending on the date of such repurchase;
               (vi) any amendment, modification or waiver of New BlackRock’s
Certificate of Incorporation;
               (vii) any matter requiring stockholder approval pursuant to the
New York Stock Exchange listed company manual;
               (viii) any amendment, modification or waiver (as distinct from a
consent or approval provided therein) of any restriction or prohibition on
Merrill Lynch or its Affiliates provided for herein or any amendment,
modification or waiver (as distinct from a consent or approval provided for
therein) of any restriction or prohibition on a Significant Stockholder or its
Affiliates provided for in a stockholders agreement between New BlackRock and
such Significant Stockholder;
provided, however, that if a Change of Control of Merrill Lynch occurs prior to
the fifth anniversary of the Closing, the provisions of this Section 4.2(b)
shall immediately cease.
          (c) In addition to the requirements of Section 4.2(a) and (b), New
BlackRock shall not enter into any agreement providing for, or effectuate any of
the following transactions without the prior written approval of Merrill Lynch:
               (i) until the fifth anniversary of the Closing, (A) any merger,
consolidation, exchange of shares, issuance of shares or similar transaction as
a result of which a majority of the Total Voting Power of the Capital Stock of
New BlackRock or the Person surviving such transaction issued and outstanding
immediately after giving effect to such transactions would be Beneficially Owned
by one or more Persons other than Persons holding a majority of the Total Voting
Power of the New BlackRock Capital Stock issued and outstanding prior to the
occurrence of such transaction or (B), in the case of a merger, consolidation,
exchange of shares, issuance of shares or similar transaction that is not
covered by clause (A) above, more than 20% of the Total Voting Power of the
Capital Stock of New BlackRock or the other Person surviving such transaction
issued and outstanding immediately after giving effect to such transaction would
be Beneficially Owned by any Person who Beneficially Owned less than 20% of the
Total Voting Power of the New BlackRock Capital Stock or of the Capital Stock of
such other Person immediately prior to such transaction;
               (ii) after the fifth anniversary of the Closing, any merger,
consolidation, exchange of shares, issuance of shares or similar transaction as
a result of which a majority of the Total Voting Power of New BlackRock Capital
Stock would be Beneficially

17



--------------------------------------------------------------------------------



 



Owned by a Restricted Person or any sale of all or substantially all of the
assets of New BlackRock to any Restricted Person;
               (iii) any sale, whether by merger, consolidation, exchange of
equity interests, sale of equity interests in or assets or similar transaction
of any Subsidiary if the annualized revenues of such Subsidiary or assets,
together with the annualized revenues of all other Subsidiaries so disposed of
within the 12-month period ending on the date of such sales exceeds more than
20% of the annualized revenues of New BlackRock for the preceding fiscal year on
a consolidated basis;
               (iv) any acquisition, whether by merger, consolidation, exchange
of equity interests, purchase of equity interests or assets or similar
transaction of any Person or business which would be reasonably likely in the
opinion of counsel to Merrill Lynch require Merrill Lynch to register with the
Board of Governors of the Federal Reserve System as a bank holding company or
become subject to regulation, supervision or restrictions under the Bank Holding
Company Act of 1956, the Change of Bank Control Act or Section 10 of the
Homeowners Loan Act;
               (v) any amendment, modification, repeal or waiver of Section 3.2
of New BlackRock’s By-Laws or of New BlackRock’s Certificate of Incorporation or
By-Laws that would be viewed by a reasonable Person as being adverse to the
rights of Merrill Lynch or more favorable to the rights of a Significant
Stockholder than to the rights of Merrill Lynch;
               (vi) any settlement or consent in a regulatory enforcement matter
that would be reasonably likely, in the opinion of counsel to Merrill Lynch, to
cause Merrill Lynch or any of its Affiliates to suffer (A) any regulatory
disqualification, (B) suspension of registration or license or (C) other
material adverse regulatory consequence (which approval may not be unreasonably
withheld in the case of this clause (C));
               (vii) any amendment, modification or waiver (as distinct from a
consent or approval provided for therein) of any provision of a stockholders
agreement between New BlackRock and a Significant Stockholder that would be
viewed by a reasonable Person as being adverse to Merrill Lynch or materially
more favorable to the rights of such Significant Stockholder thereunder than to
the rights of Merrill Lynch hereunder; or
               (viii) any voluntary bankruptcy or similar filing or declaration
by New BlackRock.
provided, however, that if a Change of Control of Merrill Lynch occurs prior to
the fifth anniversary of the Closing, the provisions of Section 4.2(c)(i),
(ii) and (iii) shall immediately cease.
          (d) A quorum for any meeting of the Board shall require the presence
of a majority of the total number of Directors then in office.
          Section 4.3 Committees. To the extent permitted by applicable laws,
rules and regulations (including any requirements under the Exchange Act or the
rules of the New York Stock Exchange or any other applicable securities exchange
on which the Common Stock is then

18



--------------------------------------------------------------------------------



 




listed) and except as otherwise determined by the Board (in accordance with
Section 4.2) each committee of the Board shall consist of a majority of
Independent Directors, the Audit Committee, the Compensation Committee and, to
the extent required by applicable laws, rules and regulations and
self-regulatory organization requirements, the Nominating Committee shall
consist entirely of Independent Directors and the Executive Committee shall
consist of not less than five members of which one shall be a Merrill Lynch
Designee. Subject to Sections 4.2 and 4.7 all decisions of such committees shall
require the affirmative vote of a majority of the Directors then serving on such
committee.
          Section 4.4 Certificate of Incorporation and Bylaws to be Consistent.
Each of New BlackRock and Merrill Lynch shall use its best efforts to take or
cause to be taken all lawful action necessary or appropriate to ensure that at
all times the Certificate of Incorporation and the Bylaws of New BlackRock
contain provisions consistent with the terms of this Agreement (including
without limitation this Article IV) and none of the Certificate of Incorporation
or the Bylaws of New BlackRock or any of the corresponding constituent documents
of New BlackRock’s Subsidiaries contain any provisions inconsistent therewith or
which would in any way nullify or impair the terms of this Agreement or the
rights of New BlackRock or Merrill Lynch hereunder. Neither New BlackRock nor
Merrill Lynch shall take or cause to be taken any action inconsistent with the
terms of this Agreement (including without limitation this Article IV) or the
rights of New BlackRock or Merrill Lynch hereunder.
          Section 4.5 Information Rights.
          (a) New BlackRock acknowledges that the investments of Merrill Lynch
in New BlackRock are material and strategic to it. Accordingly, New BlackRock
shall provide to Merrill Lynch, on an ongoing and current basis, such access to
and information with respect to New BlackRock’s business, operations, plans and
prospects as either of them may from time to time reasonably determine it
requires in order to appropriately manage and evaluate its investment in New
BlackRock.
          (b) Without limiting the generality of the foregoing, for so long as
Merrill Lynch is required (the “Equity Accounting Period”) to account for its
investment in New BlackRock under the equity method of accounting (determined in
accordance with GAAP as applicable to Merrill Lynch), New BlackRock agrees that:
               (i) New BlackRock shall provide Merrill Lynch with
(A) consolidated financial results for the latest available period of the New
BlackRock consolidated group (the “New BlackRock Group”) in order to allow
Merrill Lynch to prepare its US regulatory filings under the Securities Exchange
Act of 1934 (“Merrill Lynch Public Filings”), including Merrill Lynch’s
quarterly financial statements and annual audited financial statements and
(B) such financial information or documents in the possession of New BlackRock
and any of its Subsidiaries as Merrill Lynch may reasonably request; and
               (ii) New BlackRock shall cooperate, and use its reasonable best
efforts to cause New BlackRock’s independent certified public accounts (“New
BlackRock’s Auditors”) to cooperate, with Merrill Lynch to the extent reasonably
requested by Merrill Lynch in the preparation of Merrill Lynch’s public earnings
releases or other press releases, Current Reports

19



--------------------------------------------------------------------------------



 



on Form 8-K, Annual Reports to Shareholders, Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q and any other proxy, information and registration
statements, reports, notices, prospectuses and any other filings made by Merrill
Lynch with the Commission, or any other Governmental Authority or otherwise made
publicly available (collectively, the “Merrill Lynch Public Filings”). New
BlackRock agrees to provide to Merrill Lynch all information that Merrill Lynch
reasonably requests in connection with any Merrill Lynch Public Filings or that,
in the reasonable judgment of Merrill Lynch or its legal counsel, is required to
be disclosed or incorporated by reference therein under any applicable law. New
BlackRock shall provide such information to enable Merrill Lynch to prepare,
print and release all Merrill Lynch Public Filings on a timely basis. New
BlackRock shall use its reasonable best efforts to cause New BlackRock’s
Auditors to consent to any reference to them as experts in any Merrill Lynch
Public Filings required under applicable law.
          (c) New BlackRock will negotiate in good faith with Merrill Lynch to
develop appropriate protocols for each to share with the other aggregate
security position information for use in their respective compliance programs.
For so long as New BlackRock shall be deemed a subsidiary of Merrill Lynch for
purposes of the Home Owners Loan Act or Change in Bank Control Act, Merrill
Lynch shall have appropriate coordination rights with respect to holdings of
voting shares of savings and loan holdings companies, savings associations,
banks and bank holding companies.
          (d) With respect to any information provided by New BlackRock:
               (i) Subject to the requirements of law, Merrill Lynch shall keep
confidential, and shall cause its representatives to keep confidential, all
information and documents obtained pursuant to this Section 4.5 unless such
information (w) is or becomes publicly available other than as a result of a
breach of this Section 4.5(d) by it or its representatives; (x) was within its
possession prior to being furnished to it by or on behalf of New BlackRock,
provided that the source of such information was not known by it to be bound by
a confidentiality agreement with, or other contractual or legal obligation of
confidentiality to, New BlackRock with respect to such information; (y) is or
becomes available to such Person or any of its representatives on a
non-confidential basis from a source other than New BlackRock or any of its
representatives; provided that such source was not known to it to be bound by a
confidentiality agreement with, or other contractual or legal obligation of
confidentiality to, New BlackRock with respect to such information; or (z) is
independently developed by or on its behalf without violating any of its
obligations under this Section 4.5(d).
               (ii) In the event Merrill Lynch believes that it is legally
required to disclose any information or documents contemplated by this
Section 4.5(d), it shall to the extent possible under the circumstances provide
reasonable prior notice to New BlackRock so that New BlackRock may, at its own
expense, seek a protective order or otherwise take reasonable steps to protect
the confidentiality of such information.
               (iii) Notwithstanding the foregoing, Merrill Lynch may disclose
any information or documents contemplated by this Section 4.5(d) in a filing
with a governmental authority to the extent required by applicable law, provided
that it shall to the extent practicable under the circumstances provide prior
notice to New BlackRock.

20



--------------------------------------------------------------------------------



 



               (iv) The rights of Merrill Lynch and the obligations of New
BlackRock hereunder shall be subject to applicable laws relating to the exchange
of information and other applicable laws. The provisions of this Section 4.5(d)
shall survive any termination of this Agreement.
          Section 4.6 Voting Agreements.
          (a) Merrill Lynch shall, and shall cause any of its Affiliates, to
vote or act by written consent all of the shares of New BlackRock Capital Stock
Beneficially Owned by it (i) in favor of each matter required to effectuate any
provision of this Agreement and against any matter the approval of which would
be inconsistent with any provision of this Agreement and (ii) to the extent
consistent with clause (i) above, in accordance with recommendation of the Board
on all matters approved by the Board in accordance with the provisions of
Article IV, including elections of Directors; provided, however, that if the
Board shall either fail to nominate for election as a Director either or both of
two individuals designated by Merrill Lynch who are reasonably acceptable to the
Board, or shall unreasonably reject one or more Merrill Lynch designees who is
otherwise eligible to serve, then, so long as such individuals otherwise meet
the requirements for serving as a Director of New BlackRock, Merrill Lynch and
its Affiliates shall have the right to nominate such individuals at the
applicable meeting of stockholders and to solicit proxies for the election of
such individuals and, if such individuals are nominated at such meeting, may
vote all of their shares of New BlackRock Capital Stock entitled to vote on such
matter in favor of the election of such individuals.
          (b) Merrill Lynch shall, and shall cause each of its Affiliates who
hold New BlackRock Capital Stock entitled to vote on any matter, be present in
person or represented by proxy at all meetings of securityholders of New
BlackRock to the extent necessary so that all Voting Securities Beneficially
Owned by Merrill Lynch and its Affiliates shall be counted as present for the
purpose of determining the presence of a quorum at such meeting and to vote such
shares in accordance with this Section 4.6.
          Section 4.7 Related Party Transactions. Neither New BlackRock nor any
of its Controlled Affiliates shall enter into or effectuate any transaction or
agreement with Merrill Lynch or any Affiliate of Merrill Lynch or any director,
officer or employee of Merrill Lynch or any such Affiliate (each a “Related
Person”), unless such transaction or agreement is in effect at the time of the
Closing, relates to transactions by or on behalf of clients of New BlackRock and
its Controlled Affiliates in the ordinary course of business or has been
approved by or is consistent with or pursuant to the terms of a policy,
transaction or agreement (or form of agreement) approved by, the affirmative
vote or consent of a majority of the Directors, excluding the Merrill Lynch
Designees, present at a meeting at which a quorum is present.

21



--------------------------------------------------------------------------------



 



ARTICLE V
NON-COMPETITION
          Section 5.1 Non-Competition.
          (a) Subject to subsection (b) of this Section 5.1, from and after the
Closing, Merrill Lynch agrees that it shall not, and that it shall cause its
Controlled Affiliates (other than New BlackRock and New BlackRock’s Controlled
Affiliates should they at any time be Controlled Affiliates of Merrill Lynch)
not to engage in Merrill Lynch Restricted Activities anywhere in the World
(other than India to the extent required by the asset management joint venture
to which Merrill Lynch and its Affiliates are party in that country) except on
the terms and conditions set forth herein, and New BlackRock agrees that it
shall not, and that it shall cause its Controlled Affiliates not to engage in
New BlackRock Restricted Activities anywhere in the World except on the terms
and conditions set forth herein.
               (i) As used in this Section 5.1, the term “Merrill Lynch
Restricted Activities” means (i) acting as an Asset Manager (as defined below)
to a Fund (as defined below), or (ii) acting as an Asset Manager to a Separately
Managed Account (as defined below). Notwithstanding the previous sentence, the
parties agree to establish a committee composed of two New BlackRock managers
and one Merrill Lynch manager to consider cases in which it would be acceptable
and appropriate to allow Merrill Lynch and its Affiliates to engage on a
limited, case-by-case basis, in Merrill Lynch Restricted Activities. In
particular, if Merrill Lynch or its Affiliates determine that (1) there is
customer demand for a product that New BlackRock does not provide, or desire to
provide on commercially reasonable terms, and (2) Merrill Lynch and/or its
Affiliates has made a reasonable exploration for alternative providers, then the
committee will consider and decide in good faith, in the discretion of a
majority of the committee members, whether to permit Merrill Lynch or an
Affiliate to provide such product notwithstanding that to do so Merrill Lynch or
such Affiliate would be engaged in Merrill Lynch Restricted Activities.
          Furthermore, Merrill Lynch hereby agrees, notwithstanding anything
herein to the contrary, that neither IQ Investment Advisors nor any other
investment advisor controlled by Merrill Lynch during the term of this Agreement
will (i) directly or through one or more sub-advisers create a family of
open-end funds for the purpose of replicating the business of Merrill Lynch
Investment Management (“MLIM”) or establishing a direct competitive threat to
MLIM, or (ii) create an open-end fund or family of open-end funds for the
purpose of replicating the MLIM FDP platform or establishing a direct
competitive threat to MLIM FDP.
          For purposes of this provision, “acting as an Asset Manager” means
acting as a discretionary investment adviser or sub-adviser primarily
responsible for making the day-to-day investment decisions with respect to which
underlying securities or other assets will be purchased and sold by a Fund or a
Separately Managed Account; provided, however, that neither Merrill Lynch nor
any Affiliate will be deemed to be acting as an Asset Manager in instances where
it serves as an investment adviser with responsibilities for manager selection
and asset allocation (or other overlay functions) that delegates primary
day-to-day selection of underlying securities or other assets to a sub-adviser
that is not under the control of Merrill Lynch (it being

22



--------------------------------------------------------------------------------



 



agreed that New BlackRock is not under the control of Merrill Lynch for this
purpose) and provided further, that Merrill Lynch will not be deemed to be
acting as an Asset Manager to new financial technology, the primary purpose of
which is not to provide active asset management services to third party
investors.
          For purposes of this section, “Fund” shall mean any collective
investment fund, wherever domiciled.
          For purposes of this provision, “Separately Managed Account” shall
mean an account established in the name of and for the exclusive benefit of any
person that is not a Fund pursuant to which such person receives investment
advisory services; provided, however, Separately Managed Account shall not
include an account of a customer or client of a retail broker, retail financial
advisor, private wealth advisor or other retail sales person (“Retail Sales
Person”) for which (1) a Retail Salesperson acts as portfolio manager, or (2) a
Merrill Lynch affiliated bank or trust company acts as trustee or investment
advisor but qualifies for exclusion from acting as an Asset Manager pursuant to
the first proviso to the definition thereof or supervises asset management
services by the Retail Sales Person or an unaffiliated third party manager.
          The term “Fund” shall not include any collective investment vehicle
that, and the term “Separately Managed Account” shall not include any account
that is not a Fund that:

(1)   invests primarily in collective investment vehicles such as hedge funds,
private equity funds, ETFs, and/or mutual funds,   (2)   invests substantially
all of its assets in Real Estate,       For purposes of this Section 5.1, “Real
Estate” shall include, but not be limited to, any direct or indirect, public or
private, wholly-owned, joint venture, TIC interest, partnership, total return
swap, and/or participation or other interests (including, without limitation,
debt, equity, hybrid security interests (e.g. preferred equity and convertible
securities), and options) in and acquisitions, sales, and direct and indirect
syndications of:

  (i)   real estate properties, including licenses, space and ground leases, and
sub-leases for such properties and any interests therein and all rights and
interests appurtenant thereto (e.g., air rights, riparian rights, etc.),    
(ii)   real estate operating, asset management, property management, loan
servicing and special servicing, Section 1031 vehicle and/or holding companies,
    (iii)   any entity or structure primarily representing interests in, or
backed by, real estate-related credit instruments, real estate equity interests,
real estate derivatives, CDO instruments or real estate properties,     (iv)  
instruments, assets, or operating enterprises whose values are primarily driven
or supported by real property or tangible assets attached to real property
including, but not limited to, hotels, homebuilding, commercial and residential
real estate, land development, cell towers, real estate credit instruments,
lease claims, lien (including tax lien) claims, timber, timeshare units, and
fractional interests,

23



--------------------------------------------------------------------------------



 



  (v)   investment vehicles whose target investments include primarily Real
Estate (e.g., partnerships, limited liability companies, hedge funds, private
equity funds and REITs and their foreign counterparts),     (vi)   secured and
unsecured performing and non-performing loans and obligations backed primarily
by Real Estate (including Commercial Mortgage Backed Securities), or pools of
such loans and obligations, and     (vii)   non-investment grade or high yield
loans, bonds, mezzanine loans, B-notes, and preferred equity secured or backed
primarily by Real Estate.

(3)   invests primarily in commodities, collateralized debt obligations (broadly
defined), collateralized loan obligations (broadly defined), any types of
residual equity interests of structured assets or infrastructure products,   (4)
  is a “Structured Fund” or an “Enhanced Index Fund,”

  (i)   For purposes of this section, a “Structured Fund” is defined to mean any
collective investment vehicle or other account that reshapes, repackages, and/or
reproduces traditional cash flows or risk-return profiles through derivatives or
other financial instruments and is operated in a passive and mechanistic manner
in accordance with a predetermined set of trading and investment rules, and    
(ii)   For purposes of this section, an “Enhanced Index Fund” is defined to mean
any collective investment vehicle or account that (1) seeks to replicate the
performance of an index that is constructed in a customized manner to provide
greater returns than those provided by traditional indexes, or replicate the
performance of a proprietary index that is developed, co-developed, or
exclusively licensed by Merrill Lynch or any of its Affiliates and (2) is
operated in a passive and mechanistic manner in accordance with a predetermined
set of trading and investment rules,

(5)   is a “Structured Finance Vehicle,”       For purposes of this section, a
“Structured Finance Vehicle” is any collective investment vehicle that relies on
a trust, commodity pool, depositary facility or other collective investment
entity that has the primary purpose of aggregating securities, commodities or
other financial instruments for the purpose of (i) repackaging illiquid
instruments or derivatives, or (ii) tranching or aggregating financial
instruments to change their tax, cost, accounting, yield, credit, leverage,
ERISA or risk characteristics,   (6)   is otherwise ancillary or incidental to
any non-Fund or non-Separately Managed Account business of Merrill Lynch or its
Affiliates, or   (7)   has the primary purpose of seeding funds and/or raising
additional third-party capital to facilitate, support or assist in capitalizing
current or future Merrill Lynch’s proprietary trading and investing activities,
including, but not limited to, equity and equity-linked products, fixed income
and fixed income-linked products,

24



--------------------------------------------------------------------------------



 



    loans, and distressed credit, Real Estate, private equity, venture capital,
infrastructure, timber, foreign exchange and commodities products.       Nothing
herein shall prohibit Merrill Lynch or any of its Affiliates from engaging in
any business activities of any kind or nature currently engaged in by Merrill
Lynch or any of its Affiliates as of the date of this Agreement.

               (ii) As used in this Section 5.1, the term “New BlackRock
Restricted Activities” means engaging, whether directly or indirectly through
ownership of any interest in or consensual arrangements relating to another
Person that is directly or indirectly engaged, in the retail securities
brokerage business; provided, however, that the term “New BlackRock Restricted
Activities” shall in no event include acting as the distributor of publicly
offered Funds primarily through third party sales forces or acting as a
placement agent for privately offered Funds.
          (b) Notwithstanding Section 5.1 above, Merrill Lynch and any
Controlled Affiliate restricted thereby may, with respect to Merrill Lynch
Restricted Activities, and New BlackRock and any Controlled Affiliate restricted
thereby may, with respect to New BlackRock Restricted Activities:
               (i) acquire or hold any interest (whether by way of a purchase,
merger, consolidation or other transaction) in any Person engaged directly or
indirectly in any Merrill Lynch Restricted Activities or New BlackRock
Restricted Activities, as applicable, if (and only if) (A) the direct and
indirect interest Beneficially Owned by Merrill Lynch and its Controlled
Affiliates (other than New BlackRock and its Controlled Affiliates should they
at any time be Controlled Affiliates of Merrill Lynch), in the case of Merrill
Lynch Restricted Activities, or by New BlackRock and its Controlled Affiliates,
in the case of New BlackRock Restricted Activities, represents less than 10
percent of the voting interests and less than 10 percent of the ownership,
revenue and profits interests in such Person, assuming the exercise of all
rights of Merrill Lynch and its Controlled Affiliates ((other than New BlackRock
and its Controlled Affiliates should they at any time be Controlled Affiliates
of Merrill Lynch), or New BlackRock and its Controlled Affiliates, as
applicable, to acquire any such interests or (B) in connection with the bona
fide third party venture capital or merchant banking line of business of Merrill
Lynch or its Affiliates; or
               (ii) acquire or hold any interest in any Person in excess of the
amount set forth in clause (i) above if (and only if) either (A) both (x) the
consolidated revenues of such Person from Merrill Lynch Restricted Activities or
New BlackRock Restricted Activities, as applicable, in the previous four fiscal
quarters are less than 33.3% of such Person’s consolidated revenues during such
period and (y) the sum of the aggregate consolidated revenues of such Person and
its Subsidiaries in the preceding four fiscal quarters from Merrill Lynch
Restricted Activities or New BlackRock Restricted Activities, as applicable,
multiplied times the direct or indirect percentage economic interest of Merrill
Lynch and its restricted Controlled Affiliates or New BlackRock and its
restricted Controlled Affiliates, as applicable, in such Person is, in the case
of Merrill Lynch Restricted Activities, less than 10% of the consolidated
revenues of New BlackRock for such period and, in the case of New BlackRock
Restricted Activities, less than 10% of the consolidated revenues of Merrill
Lynch derived from New BlackRock Restricted

25



--------------------------------------------------------------------------------



 



Activities, Merrill Lynch or New BlackRock, as applicable, shall, or shall cause
such Affiliate to, take commercially reasonable actions necessary to cease and
terminate such Restricted Activities or to sell such Person or business to a
third party that is not an Affiliate, as soon as reasonably practicable, and New
BlackRock or Merrill Lynch, as applicable, shall have a right to participate as
a bidder in respect of any such sale transaction, or (B) if such acquisition or
holding satisfies Section 5.1(b)(ii)(A)(x) above but not
Section 5.1(b)(ii)(A)(y) above, then Merrill Lynch or New BlackRock may continue
to own such Person and operate its Merrill Lynch Restricted Activities or New
BlackRock Restricted Activities, as applicable (the “Continuing Business”);
provided that, (1) for so long as the restrictions of Section 5.1(a) continue to
apply to Merrill Lynch or BlackRock, as applicable, the Continuing Business
shall not use the “Merrill Lynch” name or the “BlackRock” name, or any
derivation thereof, and (2) for so long as the Distribution Agreement in the
Transaction Agreement remains in effect, Merrill Lynch and its Affiliates or
BlackRock and its Affiliates (in each case, other than the acquired Person and
its Affiliates as of the time of acquisition) shall not enter into any agreement
similar to the Distribution Agreement with the acquired Person and its
Affiliates; or
               (iii) in the case of Merrill Lynch, merge, consolidate or
otherwise engage in a business combination with, or sell all or substantially
all of its assets or businesses to, any Person that is not an Affiliate of
Merrill Lynch with an existing business engaged in Merrill Lynch Restricted
Activities and continue to operate such business; provided that members of the
Merrill Lynch board of directors do not constitute a majority of the board of
directors of the surviving corporation of such transaction (or of the board of
directors of its publicly traded parent company) and that the Merrill Lynch
shareholders immediately prior to consummation of such transaction do not
immediately after consummation of such transaction own 60% or more of the
outstanding capital stock or other equity interests of the surviving entity of
such transaction (or of its publicly traded parent company); the restrictions of
Section 5.1(a) shall not apply to the activities of such surviving entity and
its Affiliates (other than Merrill Lynch (if it is not the surviving parent
entity) and its Subsidiaries as of the closing of the transaction)); or
               (iv) engage in Merrill Lynch Restricted Activities or New
BlackRock Restricted Activities, as applicable, (including through an
acquisition or holding in excess of that permitted by Section 5.1(b)(i) or
(ii) above) if and to the extent that, prior to engaging therein,
          Merrill Lynch discloses to the Board of Directors of New BlackRock, or
New BlackRock discloses to the Board of Directors of Merrill Lynch, as
applicable, in reasonable detail and with reasonable particularity, including by
responding to the inquiries and questions of such Board of Directors, the
nature, extent and duration of the proposed Miami Restricted Activities or New
BlackRock Restricted Activities; and
          a majority of the Independent Directors on such Board of Directors
approves the proposed Miami Restricted Activities by Merrill Lynch or such
Controlled Affiliate or New BlackRock Restricted Activities by New BlackRock or
such Controlled Affiliate, as applicable.

26



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS
          Section 6.1 Conflicting Agreements. Each party represents and warrants
that it has not granted and is not a party to any proxy, voting trust or other
agreement that is inconsistent with or conflicts with any provision of this
Agreement.
          Section 6.2 Termination. Except as otherwise provided in this
Agreement, this Agreement shall terminate upon the fifth anniversary of the
Closing or, if later, the first date on which Merrill Lynch and its Affiliates
Beneficially Own New BlackRock Capital Stock representing less than its
Ownership Threshold; provided, however, that in the case of a termination
pursuant to this Section 6.2, the obligations of the parties pursuant to
Article III hereof shall not terminate until the first date on which Merrill
Lynch and its Affiliates Beneficially Own New BlackRock Capital Stock
representing less than five percent of the Total Voting Power of the New
BlackRock Capital Stock issued and outstanding at such time. Nothing in this
Section 6.2 shall be deemed to release any party from any liability for any
willful and material breach of this Agreement occurring prior to the termination
hereof or to impair the right of any party to compel specific performance by any
other party of its obligations under this Agreement.
          Section 6.3 Ownership Information.
          (a) For purposes of this Agreement, all determinations of the amount
of outstanding New BlackRock Capital Stock shall be based on information set
forth in the most recent quarterly or annual report, and any current report
subsequent thereto, filed by New BlackRock with the Commission, unless New
BlackRock shall have updated such information by delivery of written notice to
Merrill Lynch.
          (b) If at any time or from time to time New BlackRock becomes aware of
any event that has caused, or which could reasonably be expected to cause,
Beneficial Ownership by Merrill Lynch and its Affiliates of New BlackRock
Capital Stock to increase above its Ownership Cap, New BlackRock shall promptly
(but in no event more than five Business Days thereafter) notify Merrill Lynch
thereof.
          Section 6.4 Savings Clause. No provision of this Agreement shall be
construed to require any party or its Controlled Affiliates to take any action
that would violate any applicable law (whether statutory or common), rule or
regulation.
          Section 6.5 Amendment and Waiver. Except as otherwise provided herein,
this Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement, and no
giving of any consent provided for hereunder, shall be effective unless such
modification, amendment, waiver or consent is approved by a majority of the
Independent Directors. The failure of any party to enforce any of the provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not

27



--------------------------------------------------------------------------------



 




affect the right of such party thereafter to enforce each and every provision of
this Agreement in accordance with its terms.
          Section 6.6 Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.
          Section 6.7 Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement and the Transaction Agreement, together with the several
agreements and other documents and instruments referred to herein or therein or
annexed hereto or thereto, embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way. Without limiting the generality of the foregoing, to the extent that
any of the terms hereof are inconsistent with the rights or obligations of
Merrill Lynch under any other agreement with New BlackRock, the terms of this
Agreement shall govern.
          Section 6.8 Successors and Assigns. Neither this Agreement nor any of
the rights or obligations of any party under this Agreement shall be assigned,
in whole or in part (except by operation of law pursuant to a merger or similar
business combination transaction), by any party without the prior written
consent of the other parties (approved, in the case of New BlackRock, by a
majority of the Independent Directors), provided, that Merrill Lynch may assign
its rights and obligations hereunder (in whole or in part) to an Affiliate that
agrees in writing with New BlackRock to be bound by this Agreement as fully as
if it were an initial signatory hereto, and any such transferee may thereafter
make corresponding assignments in accordance with this proviso; provided,
further, that New BlackRock may assign all or a portion of its rights under
Sections 3.3 and 5.1(b)(ii) in connection with any particular transaction
subject thereto so long as New BlackRock remains, obligated in respect of any
purchase obligations arising thereunder. Subject to the foregoing, this
Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns.
          Section 6.9 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
          Section 6.10 Remedies.
          (a) Each party hereto acknowledges that monetary damages would not be
an adequate remedy in the event that each and every one of the covenants or
agreements in this Agreement are not performed in accordance with their terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
each and every one of the terms and provisions hereof. Each party hereto agrees
not to oppose the granting of such relief in the event a court determines that
such a breach has occurred, and to waive any requirement for the securing or
posting of any bond in connection with such remedy.

28



--------------------------------------------------------------------------------



 



          (b) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
          Section 6.11 Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given if delivered personally,
telecopied (upon telephonic confirmation of receipt), on the first Business Day
following the date of dispatch if delivered by a recognized next day courier
service, or on the third Business Day following the date of mailing if delivered
by registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.

     
 
  If to New BlackRock:
 
  c/o BlackRock, Inc.
 
  40 East 52nd Street
 
  New York, NY 10022
 
  Facsimile: 212-810-8760
 
  Attn: Laurence D. Fink
 
   
 
  with a copy (which shall not constitute notice) to:
 
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  Four Times Square
 
  New York, NY 10036
 
  Facsimile: 212-735-200
 
  Attention: Franklin M. Gittes, Esq.
 
  Richard T. Prins, Esq.
 
   
 
  If to Merrill Lynch:
 
  Merrill Lynch & Co., Inc.
 
  Four World Financial Center
 
  250 Vesey Street
 
  New York, NY 10080
 
  Facsimile: 212-670-
 
  Attention: Richard E. Alsop, Esq.
 
   
 
  with a copy (which shall not constitute notice) to:
 
  Sullivan & Cromwell LLP
 
  125 Broad Street
 
  New York, New York 1000
 
  Facsimile: 212-558-3588
 
  Attention: Mitchell S. Eitel, Esq.

          Section 6.12 Governing Law; Consent to Jurisdiction.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to the principles
of conflicts of law. Each

29



--------------------------------------------------------------------------------



 




of the parties hereto hereby irrevocably and unconditionally consents to submit
to the exclusive jurisdiction in the Court of Chancery of the State of Delaware
or any court of the United States located in the State of Delaware, for any
action, proceeding or investigation in any court or before any governmental
authority (“Litigation”) arising out of or relating to this Agreement and the
transactions contemplated hereby. Each of the parties hereto hereby irrevocably
and unconditionally waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any such Litigation, the defense of
sovereign immunity, any claim that it is not personally subject to the
jurisdiction of the aforesaid courts for any reason other than the failure to
serve process in accordance with this Section 6.12, that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and to the fullest extent permitted by applicable law, that the
Litigation in any such court is brought in an inconvenient forum, that the venue
of such Litigation is improper, or that this Agreement, or the subject matter
hereof, may not be enforced in or by such courts and further irrevocably waives,
to the fullest extent permitted by applicable law, the benefit of any defense
that would hinder, fetter or delay the levy, execution or collection of any
amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction. Each of the parties irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any and all rights to
trial by jury in connection with any Litigation arising out of or relating to
this Agreement or the transactions contemplated hereby.
          (b) Each of the parties expressly acknowledges that the foregoing
waiver is intended to be irrevocable under the laws of the State of Delaware and
of the United States of America; provided that consent by Merrill Lynch and New
BlackRock to jurisdiction and service contained in this Section 6.12 is solely
for the purpose referred to in this Section 6.12 and shall not be deemed to be a
general submission to said courts or in the State of Delaware other than for
such purpose.
          Section 6.13 Interpretation. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”.
          Section 6.14 Effectiveness. This Agreement shall become effective upon
the Closing and prior thereto shall be of no force or effect. If the Transaction
Agreement shall be terminated in accordance with its terms prior to the Closing,
this Agreement and any actions or agreements contemplated hereby shall
automatically be of no force or effect.

30



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Stockholder
Agreement as of the date first written above.

              NEW BOISE, INC.
 
       
 
       
 
  By:   /s/ Susan L. Wagner 
 
       
 
      Name: Susan L. Wagner
 
      Title: President
 
       
 
            MERRILL LYNCH & CO., INC.
 
       
 
       
 
  By:   /s/ E. Stanley O’Neal
 
       
 
      Name: E. Stanley O’Neal
 
      Title: Chairman and Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Exhibit 5.5
          Registrable Shares: all current shares, and all future shares not
acquired in violation of the stockholder agreement, until either (1) sold under
an effective registration or (2) freely tradable without restriction under
Rule 144(k); registration will be flexible, including, e.g., to provide for
exchangeables and other hybrids
          Shelf: upon request
          Demand Registration: precise number of demand rights per year to be
determined
          Piggyback Registration: customary piggyback rights
          Delay period: ability of BlackRock to suspend registration for a
reasonable period if CEO determines in good faith in consultation with counsel
that use of registration statement would require premature disclosure of
non-public information the disclosure of which would be materially adverse to
BlackRock; with such suspension period to be appropriately time-limited, and PNC
not to be treated less favorably than officers, directors or any other
Significant Stockholder.
          Other customary terms, including, e.g., registration procedures,
provision of information for registration statement, indemnity for registration
statement information, underwriters, expenses, etc.
          Most favored nation provision with respect to registration rights
granted to any other Significant Stockholder

 